Citation Nr: 1418260	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-21 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

The Veteran served on active duty from July 1997 to June 2001.  She died in February 2009.  The Appellant is the Veteran's mother and custodian of the Veteran's two children.  At the time of her death, the Veteran was unmarried. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2012 the Board remanded the case for additional development.


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in February 2009 and the immediate cause of death was acute intoxication due to the combined effects of amphetamine, alprazolam and methadone, and the manner of death was accidental.

2.  Subsequent to the Veteran's death, service connection was granted for fibromyalgia and degenerative disc disease of the cervical spine.

3.  The fatal acute intoxication was not due to an injury, disease, or event in service or to service-connected fibromyalgia and degenerative disc disease of the cervical spine and the service-connected disabilities did not cause or contributed to cause of death.  





CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, VA will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate a claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.   






In a claim for dependency and indemnity compensation, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  

The RO provided pre-adjudication VCAA notice by letter dated in May 2009.  The document identified the type of evidence to substantiate a claim of service connection for cause of death.   The Appellant was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records, or authorize VA to obtain any non-Federal records on her behalf. The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable.  

At the time the VCAA notice was issued in May 2009, the Veteran was not service connected for any disability, and the Hupp notice was not deficient.  Subsequently, a rating decision in March 2010, the RO granted service connection for fibromyalgia and degenerative disc disease of the cervical spine.  The Appellant was informed of the grant of service connection by letter in April 2010.  The claim was then readjudicated as evidenced by the supplemental statement of the case issued in February 2013, which referred to the service connected disabilities.  



The Board finds substantial compliance with the VCAA notice, because the Appellant's interest that the VCAA notice was designed to protect, that is, the essential fairness of the adjudication, was not affected as the Appellant subsequently had the opportunity to submit additional argument and evidence in support of her claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA and private medical records. 

In November 2012, the Appellant was asked to submit the Veteran's autopsy report or coroner's report, if any.  The Appellant has not responded.  

VA obtained medical opinions regarding the cause of death.  The Board finds that the medical opinions to the extent relied on are adequate as the opinions are predicated on a review of the Veteran's history and the opinions expressed are by medical experts, who have applied analysis to the significant facts of the case in order to reach the conclusions reached the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory, cause of death.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Evidence

The death certificate shows that the Veteran died in February 2009 at the age of 35.  The immediate cause of death was acute intoxication due to amphetamine, alprazolam, and methadone.  The manner of death was accidental.  The death certificate indicated that the Veteran died in the home of another person and that an autopsy was performed.  As noted above, the Appellant has not provide a copy of the autopsy as requested.

Subsequent to the Veteran's death, service connection was established for fibromyalgia and degenerative disc disease of the cervical spine.




In February 2010, a VA physician reviewed the Veteran's claim file and provided a report on the question of whether the Veteran's death was caused by or contributed to the service connected disabilities.  The physician stated that it was less likely as not that the Veteran's death was caused by or a result of the service connected disabilities.  

The VA physician explained that the last VAMC physician's note, dated Jan. 29, 2009, did not list methadone as being prescribed by VA, although amphetamine/dextroamphetamine and alprazolam were on the medication list.  A review of VAMC pharmacy records does not show a prescription for methadone.

The VA physician stated that it was more likely that methadone was the primary cause of the Veteran's death, and that the medications, potentially related to the Veteran's disabilities, provided by VA were unlikely to be the cause of the Veteran's death. 

In February 2013, another VA physician reviewed the file.  The VA physician stated that it was less likely than not that the Veteran's death was proximately due to or the result of a service-connected disability.  The VA physician explained that alprazolam was prescribed for the Veteran's anxiety and amphetamine for attention deficit disorder, and a VA prescription for methadone could be found in the VA records.  The VA physician also not find any evidence in the private medical records that methadone had been prescribed for a service-connected disability.  

The VA physician found no medical documentation regarding the Veteran's final days and it was therefore impossible to know if the Veteran's service-connected conditions (fibromyalgia or disc disease of the cervical spine) played a direct role in the cause of death. 


The VA physician stated the Veteran's service-connected disabilities or medications prescribed for her service-connected disabilities did not play a causal or contributory role in the cause of the Veteran's death.

Analysis

The Appellant does not assert and the record does not show that the Veteran's fatal acute intoxication was the result of an injury, disease, or event in service.  And service connection for the cause of the Veteran's death on the basis that her death was directly related to service is not warranted.

The Appellant does assert that a medication that the Veteran used for treatment of a service-connected disability led to her death.  

In a decision in November 2012, the Board denied service connection for bipolar disorder, anxiety, posttraumatic stress disorder, attention deficit hyperactivity disorder and oppositional defiance disorder.

The record contains the medical opinions of two VA physicians to the affect that medications which were potentially related to the Veteran's disabilities, and which were provided by VA were unlikely to have caused the Veteran's death.  The VA physicians found no evidence that methadone was prescribed by VA or that methadone was prescribed for treatment of fibromyalgia or disc disease of the cervical spine.  One e VA physician explained that alprazolam was prescribed for the Veteran's anxiety and amphetamine for attention deficit disorder, both of which were not service-connected.  The Board finds this evidence persuasive, which opposes rather than supports the claim. 


The Appellant has not submitted any medical evidence to support the claim. 

As for the lay evidence, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  The question then is whether the Appellant as a lay person is competent to offer an opinion on the cause of the Veteran's death.   

The cause of the Veteran's death is not a simple medical question, because the cause of death cannot be determined by the Appellant as a lay person based on mere personal observation.  And no factual foundation has been established to show that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of death. 

For this reason, the Appellant's lay opinion is not competent evidence and cannot be considered as competent lay evidence favorable to claim.

As the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


